Exhibit 99 Bassett Furniture Industries, Inc. J. Michael Daniel, Senior Vice P.O. Box 626 President and Chief Financial Officer Bassett, VA 24055 (276) 629-6614 - Investors Jay S. Moore, Director of Communications For Immediate Release (276) 629-6450 – Media Bassett Furniture News Release Bassett Declares Quarterly Dividend (Bassett, Va.) – October 8, 2015– Bassett Furniture Industries, Inc. (Nasdaq: BSET) announced today that its Board of Directors has declared a dividend of $.09 per share of outstanding common stock payable on November 27, 2015 to shareholders of record at the close of business November 13, 2015 Bassett Furniture Industries, Inc. (NASDAQ:BSET), is a leading manufacturer and marketer of high quality, mid-priced home furnishings. With 92 company- and licensee-owned stores, Bassett has leveraged its strong brand name in furniture into a network of corporate and licensed stores that focus on providing consumers with a friendly environment for buying furniture and accessories. The most significant growth opportunity for Bassett continues to be the Company’s dedicated retail store program. Bassett’s retail strategy includes affordable custom-built furniture that is ready for delivery in the home within 30 days. The stores also feature the latest on-trend furniture styles, more than 1,000 upholstery fabrics, free in-home design visits, and coordinated decorating accessories. Bassett is also growing its traditional wholesale business with more than 600 accounts in the open market, across the United States and internationally. For more information, visit the Company’s website at bassettfurniture.com. (BSET-E) ###
